Order entered March 11, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00392-CR

                 COURTNEY DUANE BARLOW, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 380th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 380-82257-2020

                                    ORDER

      We REINSTATE this appeal.

      We abated because appellant’s brief, initially due on October 9, 2021, had

not been filed. The trial court held a hearing and filed findings and

recommendations dated March 2, 2022. We ADOPT the findings that (1) appellant

has not abandoned the appeal and desires to prosecute the same, (2) his appointed

counsel, Kyle Therrian, has reviewed the record and completed a substantial

portion of the brief, and (3) Mr. Therrian has paused further appellate
appointments in order to give his full attention to this case. The trial court also

found that counsel “will file his completed brief on or before March 4, 2022.”

Because appellant did not tender his brief until March 9, 2022, we DECLINE to

adopt that finding.

       We ORDER appellant’s brief filed as of the date of this order. The State’s

brief is due April 11, 2022.

       We DIRECT the Clerk to send copies of this order to the Honorable

Benjamin Smith, Presiding Judge, 380th Judicial District Court; and to counsel for

all parties.



                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE